     Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.56 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

CHRISTOPHER PAYTON MAY-SHAW,

                       Plaintiff,                     Case No. 1:19-cv-117
v.                                                    Honorable Robert J. Jonker
CITY OF GRAND RAPIDS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a federal prisoner against state officials,

under 42 U.S.C. § 1983. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat.

1321 (1996) (PLRA), the Court is required to dismiss any prisoner action brought under federal

law if the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2),

1915A; 42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they

are clearly irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying

these standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants City of Grand Rapids, Grand Rapids Police Department, Wu, and Unknown

Part(y)(ies). The Court will serve the complaint against Defendants Mesman and Thompson.
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.57 Page 2 of 8



                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Federal Bureau of Prisons at the Milan

Federal Correctional Institution. Plaintiff sues Defendants City of Grand Rapids and the Grand

Rapids Police Department (GRPD), together with the following GRPD officials: Detective

Michael Mesman; Officer Peter Thompson; Sergeant Jonathan Wu; and unknown officials named

as John and Jane Doe ##1-8 (Unknown Part(y)(ies)).

               Plaintiff alleges that he was under investigation by the GRPD for distributing

narcotics in the Kent County area. Plaintiff resided with his girlfriend in an apartment complex,

at 4346 Norman Drive, Apt. 4, in Grand Rapids, Michigan. Due to physical barriers, including a

six-foot fence and a carport structure, officers could not conduct visual surveillance of Petitioner’s

address and car from the public street.

               Without obtaining a warrant, Defendant Mesman and the other Defendants decided

to place a camera on a utility pole, above the line of sight of an officer standing on the ground.

The camera was installed on January 26, 2016, and it remained in place for several weeks,

recording Plaintiff’s activities when he was at or near his vehicle. In early February 2016, in order

to get a still closer look at the location, a surveillance utility van was stationed in the apartment

parking lot, where it gathered and recorded information.

               On February 18, 2016, after several weeks of continuous surveillance of Plaintiff’s

home and vehicles, Defendants allegedly trespassed into the curtilage of Plaintiff’s home without

a warrant, in order to stand by Plaintiff’s two vehicles. One vehicle (a 2015 Chevy Tahoe) was

parked in a spot in front of the home, and the second vehicle (a 2003 BMW 745) was parked in

the carport in parking spot “4,” the space assigned to Plaintiff’s apartment. Defendants stood by



                                                  2
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.58 Page 3 of 8



the vehicles, awaiting the arrival of a canine and handler to conduct a sniff of the vehicle.

Defendant Thompson led his canine into the carport. When the canine alerted to something in the

vehicle, Defendant Mesman finally prepared an affidavit seeking an arrest warrant. In his affidavit,

Defendant Mesman advised the issuing judge about the dog-sniff search, but he alleged that the

vehicle was located in an open parking lot, not in a carport.

               Upon receiving a warrant, Defendants searched the vehicles and Plaintiff’s home.

They discovered cocaine, heroin, marijuana, and $201,833.16. Defendants seized the cash and the

2003 BMW. Plaintiff alleges that Defendants never provided him notice of either the seizure or

the forfeiture of those items.

               Plaintiff was not at the residence at the time of the search. Plaintiff’s girlfriend

arrived at the home during the search, and she was arrested and charged with criminal offenses.

Plaintiff was charged and a warrant was issued for his arrest by the 61st District Court of Michigan.

Plaintiff was arrested in June 2016 in New York, and he was held on the Michigan warrant. In

2017, the State of Michigan dropped the charges against Plaintiff.

               Plaintiff contends that the individual Defendants’ actions to surveil and trespass on

the curtilage of his apartment violated the Fourth Amendment. He also claims that Defendants

deprived him of his property without due process, in violation of the Fifth and Fourteenth

Amendments. Plaintiff further alleges that Defendants City of Grand Rapids and the Grand Rapids

Police Department are liable for the actions of their employees, because they failed to oversee and

audit the conduct of those employees.

               Plaintiff seeks compensatory and punitive damages, including the return of his

forfeited property and the reimbursement of attorney fees incurred in the dismissed criminal

prosecution.



                                                 3
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.59 Page 4 of 8



               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating



                                                  4
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.60 Page 5 of 8



federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A.      GRPD & City of Grand Rapids

                Plaintiff sues the GRPD. It is well settled in Michigan that a police department is

not a legal entity capable of being sued in a 42 U.S.C. § 1983 action. Boykin v. Van Buren Twp.,

479 F.3d 444, 450 (6th Cir. 2007); Laise v. City of Utica, 970 F. Supp. 605, 608 (E.D. Mich. 1997)

(a city police department is merely an agency of the city, not a legal entity, and therefore is not a

proper defendant in a § 1983 lawsuit). Thus, the GRPD is an improper defendant and is entitled

to judgment as a matter of law. Id.

                In addition, Plaintiff fails to state a claim against the City of Grand Rapids. A local

government such as a muncipality or county “cannot be held liable solely because it employs a

tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory.”    Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978).              Instead, a

municipality may only be liable under § 1983 when its policy or custom causes the injury,

regardless of the form of relief sought by the plaintiff. Los Angeles Cty. v. Humphries, 562 U.S.

29, 35-37 (2010) (citing Monell, 436 U.S. at 694 (1974)). In a municipal liability claim, the finding

of a policy or custom is the initial determination to be made. Doe v. Claiborne Cty., 103 F.3d 495,

509 (6th Cir. 1996). The policy or custom must be the moving force behind the constitutional

injury, and a plaintiff must identify the policy, connect the policy to the governmental entity and

show that the particular injury was incurred because of the execution of that policy. Turner v. City

of Taylor, 412 F.3d 629, 639 (6th Cir. 2005); Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003);

Doe, 103 F.3d at 508-509. It is the court’s task to identify the officials or governmental bodies



                                                   5
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.61 Page 6 of 8



which speak with final policymaking authority for the local government in a particular area or on

a particular issue. McMillian v. Monroe Cty., 520 U.S. 781, 784-85 (1997).

                Plaintiff’s action fails at this first step because his allegations have not identified a

policy or custom. A “policy” includes a “policy statement, ordinance, regulation, or decision

officially adopted and promulgated” by the sheriff. Monell, 436 U.S. at 690. Plaintiff has not

asserted that there is an official policy.

                Plaintiff also has not identified a custom. The Sixth Circuit has explained that a

“custom”

        for the purposes of Monell liability must be so permanent and well settled as to
        constitute a custom or usage with the force of law. In turn, the notion of “law”
        includes deeply embedded traditional ways of carrying out state policy. It must
        reflect a course of action deliberately chosen from among various alternatives. In
        short, a “custom” is a “legal institution” not memorialized by written law.

Claiborne Cty., 103 F.3d at 507 (citations and quotations omitted). As the Supreme Court has

instructed, to demonstrate that a municipality had an unlawful custom, a plaintiff must show that

the municipality was deliberately indifferent to “practices so persistent and widespread as to

practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 60 (2011). Plaintiff cites

no prior incidents demonstrating a widespread pattern.

                In fact, Plaintiff’s only allegation concerning the City of Grand Rapids is that it

failed to oversee and audit the actions of city employees. Plaintiff explicitly alleges that he bases

his claim solely on the doctrine of “respondeat superior.” (Compl., ECF No. 1, PageID.13.) As

the Supreme Court squarely has held, such allegations are insufficient to support a claim of

municipal liability. Monell, 436 U.S. at 691; see also Connick, 563 U.S. at 60.

                        B.      Defendants Wu & Unknown Part(y)(ies)

                It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a
                                                   6
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.62 Page 7 of 8



plaintiff must make sufficient allegations to give a defendant fair notice of the claim). The Sixth

Circuit “has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what each

defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684

(6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir.

2002)). Where a person is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se complaints.

See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims

where the complaint did not allege with any degree of specificity which of the named defendants

were personally involved in or responsible for each alleged violation of rights); Griffin v.

Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring

allegations of personal involvement against each defendant)); Rodriguez v. Jabe, No. 90-1010,

1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are

without a basis in law as the complaint is totally devoid of allegations as to them which would

suggest their involvement in the events leading to his injuries.”); see also Wright v. Smith, 21 F.3d

496, 501 (2d Cir. 1994); Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003); Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974); Williams v. Hopkins, No. 06-14064, 2007 WL 2572406, at

*4 (E.D. Mich. Sept. 6, 2007); McCoy v. McBride, No. 3:96-cv-227RP, 1996 WL 697937, at *2

(N.D. Ind. Nov. 5, 1996); Eckford-El v. Toombs, 760 F. Supp. 1267, 1272-73 (W.D. Mich. 1991).

                 Plaintiff fails to even mention Defendants Wu or the Unknown Part(y)(ies) in the

body of his complaint. His allegations therefore fall far short of the minimal pleading standards

under Fed. R. Civ. P. 8 (requiring “a short and plain statement of the claim showing that the pleader

is entitled to relief”).



                                                 7
  Case 1:19-cv-00117-RJJ-RSK ECF No. 12 filed 05/28/19 PageID.63 Page 8 of 8



                      C.     Defendants Mesman & Thompson

              On initial review, the Court concludes that Plaintiff’s allegations against

Defendants Mesman and Thompson are sufficient to state a claim.

                                          Conclusion

              Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants City of Grand Rapids, Grand Rapids Police Department, Wu,

and Unknown Part(y)(ies) will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will serve the complaint against

Defendants Mesman and Thompson.

               An order consistent with this opinion will be entered.



Dated:    May 28, 2019                      /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               8
